In a negligence action to recover damages for personal injuries which was automatically dismissed pursuant to statute and the rules of this court (CPLR 3404; Appellate Division Rules, Second Dept., part 7, rule VIII) for neglect to prosecute, defendant S. S. Silberblatt, Inc., appeals from an order of the Supreme Court, Hassau County, dated June 20, 1968, which granted plaintiff’s motion to open his default, vacate the dismissal and restore the action to the Trial Calendar. Order reversed, on the law and the facts, without costs, and motion denied. In support of plaintiff’s motion to be relieved of his default, caused by his attorneys’ failure to serve and file a proper statement of readiness, plaintiff’s attorneys alleged that their failure was caused by the neglect of a stenographer employed by them. Such an excuse is insufficient (Tepperman v. Peri, 29 A D 2d 893; Renne V. Roven, 29 A D 2d 866). Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.